Citation Nr: 0927204	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-31 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.      

The Veteran indicated on his October 2006 VA Form 9 that he 
wished to testify at a Board hearing.  However, in December 
2006 correspondence the Veteran withdrew his hearing request.  

This case was previously before the Board in September 2008 
at which time it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Veteran's service treatment records shows 
normal lungs upon enlistment examination in May 1988.  Also, 
in a May 1988 "Report of Medical History" the Veteran 
denied "asthma" and "shortness of breath."  The Veteran 
complained of asthma, shortness of breath, and pneumonia 
several times during service (i.e., May 1989, July 1989, 
September 1990, and February 1992).  However, a chest X-ray 
in February 1992 showed normal lungs.  On the Veteran's March 
1992 "Report of Medical History" he reported "chronic or 
frequent colds," "asthma," and "shortness of breath."  
However, the Veteran's March 1992 separation examination 
reported normal lungs.  This report also indicated that the 
Veteran had smoked a 1/2 pack of cigarettes daily for the past 
three years.  

Upon discharge from service in June 1992 the Veteran 
submitted a claim for service connection for right ankle and 
neck disorders.  He was afforded a general VA examination in 
September 1992.  This examination report shows a diagnosis of 
acute bronchitis with wheezing.  The report also indicated 
that asthma was suspected but stated that an evaluation of 
asthma would be unreliable at that time due to the Veteran's 
infection.  In September 1997 the Veteran was hospitalized 
for pulmonary complaints.  At that time the Veteran indicated 
that he was diagnosed with asthma since 1992.  In a December 
1997 private treatment record the examiner wrote that the 
Veteran most likely had sarcoid, although a tissue sample was 
needed before a true diagnosis could be made.  The December 
1997 examiner also wrote that he questioned the diagnosis of 
asthma in view of the lack of history of atopy, lack of 
eosinophilia, historical report of poor response to 
bronchodilators, and essentially normal pulmonary function 
tests.  A biopsy of the right lung in January 1998 revealed 
sarcoid.  

The Veteran was afforded a VA examination in February 2007.  
The examiner was asked to opine whether the Veteran's current 
diagnosis of sarcoidosis is related to the Veteran's in-
service complaints and findings of acute bronchitis with 
wheezing in the September 1992 VA examination report.  Upon 
review of the claims folder and physical examination the 
February 2007 examiner diagnosed the Veteran with pulmonary 
sarcoidosis, now inactive, with mild residual scar tissue in 
the lungs and asthmatic bronchitis, episodic.  The examiner 
also opined that the Veteran's diagnosis in 1992 is not the 
same condition as the sarcoid with which the Veteran was 
diagnosed in 1997/1998.  There is no evidence of restrictive 
lung damage, or of impaired diffusion, which rules out 
significant impairment due to sarcoid.  

In its September 2008 remand, the Board noted that the 
Veteran was diagnosed with acute bronchitis with possible 
asthma in September 1992 and subsequently diagnosed with 
asthmatic bronchitis, episodic in February 2007.  The Board 
also noted that while the February 2007 VA examiner provided 
an opinion as to whether the Veteran's current sarcoid is 
related to the Veteran's 1992 diagnosis, the examiner failed 
to state whether the Veteran's current "asthmatic 
bronchitis, episodic" is related to either in-service 
complaints of breathing problems or the assessment of acute 
bronchitis with possible asthma in September 1992.  Thus, a 
remand was ordered to determine whether the Veteran actually 
had asthma and, if so, whether the current diagnosis of 
asthma is related to the Veteran's service.


Pursuant to the September 2008 Board remand the Veteran was 
afforded a VA examination in December 2008.  This examination 
showed diagnoses of 1) pulmonary sarcoid, stage III, 
inactive, and 2) asthma, mild intermittent.  The examiner 
noted that the Veteran's respiratory symptoms were primarily 
due to his asthma which flared up only about six times per 
year and did not respond to bronchodilators.  An opinion as 
to whether the Veteran's asthma was related to his military 
service was not given.

In an April 2009 addendum to the December 2008 VA 
examination, the examiner opined that it was not as least as 
likely as not that the Veteran's currently diagnosed asthma 
or sarcoid were related to his military service.  The 
examiner noted that the Veteran entered the service in 
September 1988 and within one month he was treated for 
asthma.  Thus, the examiner opined that it was highly likely 
that the Veteran had asthma preceding his military service.  
The examiner noted that the Veteran gave a history of 
previous asthma in himself and in family members on one 
occasion.

In a June 2009 Report of General Information, a VA employee 
documented a statement from the Veteran in which the Veteran 
said he never told an examiner that he had asthma before he 
went into service.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.

As the medical evidence shows a history of asthma before, 
during, and after military service, but the enlistment 
examination shows no evidence of a breathing disorder, 
clarification as to whether the Veteran's asthma pre-existed 
service and, if so, whether it was aggravated by the 
Veteran's military service is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the December 2008 VA examiner 
the opportunity to supplement his report.   
The claims folder must be made available 
to the examiner for review.  The 
examiner's attention is specifically 
directed to the Veteran's May 1988 
enlistment examination, in-service 
treatment records, March 1992 separation 
examination, September 1992 VA 
examination, September and December 1997 
VA treatment records, February 2007 VA 
examination, December 2008 VA examination 
and April 2009 addendum.  

Based on a review of the record, the 
examiner must answer the following 
questions:

(a) Does the evidence of record clearly 
and unmistakably show that the Veteran's 
asthma existed prior to his entry onto 
active duty?

(b) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(c) if the answer is no, is it at least 
as likely as not that the asthma had its 
onset in service?  

A complete rationale should be provided 
for any opinion expressed.  

If the December 2008 VA examiner is 
unavailable or the requested opinion 
cannot be provided without another 
examination, the AMC/RO should schedule 
the Veteran for a new VA examination and 
direct the new examiner to give his or 
her opinion regarding the above 
questions. 

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

